DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a delay unit” in claims 4, 11, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The term “high-level” in claims 1, 6, and 13 is a relative term which renders each claim indefinite.  The term “high-level” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	The term “high-level” is purely subjective.

Claim limitation “a delay unit” in claims 4, 11, and 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to lacking a concluding period punctuation.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to the claimed subject matter: “A driving circuit of a liquid crystal display, comprising steps of…” (line 1).
It would be unclear to one having ordinary skill in the art what the metes, bounds, scope, and meaning of the above limitation are intended to be.
It would be unclear to one having ordinary skill in the art whether claim 13 is a method or a product.

Claim 15 recites the limitation “the chip enable pin.”  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of a “chip enable pin.”

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the instant Application’s Admitted Prior Art (APA) in view of Kang (US 2013/0147360 A1) and Huang et al (CN 101399008 A).

Regarding claim 1, the APA discloses a driving circuit of a display [e.g., display panel], comprising: 
e.g., main control board];
a timing controller [e.g., timing controller] disposed on the main control board, wherein the timing controller is configured to obtain a reset signal [e.g., reset signal], and read compensation parameters [e.g., Demura compensation data], 
a pulse width modulator [e.g., three-in-one pulse width modulator] disposed on the main control board, wherein the pulse width modulator is configured to synchronously output a gate driver on array (GOA) signal [e.g., GOA signal] after the timing controller obtains the reset signal, 
an adapter board [e.g., adapter board] electrically connected to the main control board through a connector [e.g., serial peripheral interface (SPI)];
a chip on film [e.g., chip on film (COF)] disposed on the adapter board; and 
a flash memory [e.g., flash memory] disposed on the adapter board and electrically connected to the timing controller, wherein the flash memory stores the compensation parameters (e.g., see Specification Paragraph 3).

The APA does not appear to expressly disclose the pulse width modulator stopping working, as instantly claimed.
However, Kang discloses a driving circuit of a liquid crystal display [e.g., see Paragraphs 5-8: liquid crystal display (LCD)], comprising: 
a timing controller [e.g., Fig. 2: 330, 350; Paragraph 59: time controllers] disposed on the main control board [e.g., Fig. 2: 340];
a pulse width modulator [e.g., Fig. 2: 200] disposed on the main control board, 
e.g., see Paragraph 50: If a control signal is transmitted from the comparison voltage generating unit 600 to the DC-DC converter 300 to stop a voltage boosting operation, to be described later, the PWM signal generating unit 200 stops generating the PWM signal to stop the voltage boosting operation at the DC-DC converter 300] (e.g., see Paragraphs 47-66).

The APA and Kang are analogous art because they are from the shared inventive field of pulse width modulators for display devices.
Therefore, it would have been obvious to one having ordinary skill in the art to combine Kang’s pulse width modulator shutdown control with the APA’s driving circuit, so as to prevent the generation and transmission of abnormal voltages.

The APA and Kang do not appear to expressly disclose a switching transistor, as instantly claimed.
However, Huang discloses a switching transistor [e.g., Fig. 3: Q2] disposed on a main control board [e.g., Fig. 3: 27]; 
a timing controller [e.g., Fig. 3: 21, 24, Q1] disposed on the main control board and electrically connected to a gate of the switching transistor, 
wherein the timing controller is configured to obtain generate a high-level signal [e.g., Fig. 3: Vref], and transmit the high-level signal to the switching transistor, to cause a drain and a source of the switching transistor to be turned on [e.g., see Page 4, Lines 17-23];
a pulse width modulator [e.g., Fig. 3: 25] disposed on the main control board and electrically connected to the drain of the switching transistor, 
e.g., see Page 3, Lines 17 – Page 4, Line 2] (e.g., see Pages 1-5). 

Regarding claim 2, Kang discloses a switching transistor comprising a MOS transistor (e.g., Paragraph 46, 70).
It would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Kang’s MOS transistor for Huang’s transistor would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 3, the APA discloses the timing controller reading compensation parameters and performing a restart operation (e.g., see Specification Paragraph 3).

Huang discloses the timing controller comprises a resistor pull-up pin [e.g., Fig. 3: R2], the resistor pull-up pin is configured to generate the high-level signal to control the drain and the source of the switching transistor to be turned on (e.g., see Page 4, Lines 17-23).

Regarding claim 4, Kang discloses the pulse width modulator comprises a delay unit [e.g., Fig. 2: gate output line from 200] configured to restart the pulse width modulator after a preset time (e.g., see Paragraph 26: time required for the driving voltage to be recognized as reaching the target voltage).

Regarding claim 5, the APA discloses compensation parameters having a data size and a serial peripheral interface (e.g., see Specification Paragraph 3).

Kang discloses the preset time is calculated according to a data size of compensation parameters [e.g., see Paragraph 26: size of the target voltage] and a transmission rate of a serial peripheral interface [e.g., Fig. 2: transmission rate of the connecting interface line between 310 and 330] (e.g., see Paragraphs 59-66).

Regarding claim 6, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 7, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 1.

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 2.

Regarding claim 10, this claim is rejected by the reasoning applied in rejecting claim 3.

Regarding claim 11, this claim is rejected by the reasoning applied in rejecting claim 4.

Regarding claim 12, this claim is rejected by the reasoning applied in rejecting claim 5.



Regarding claim 14, Huang discloses after the pulse width modulator stops working, after a preset time delay [e.g., time for successful illumination, time for signal transmission] is passed through a delay unit [e.g., Fig. 3: D1], potential of a chip enable pin [e.g., Fig. 3: input terminal/pin of 25] of the pulse width modulator is pulled up to restart the pulse width modulator (e.g., see Page 4, Lines 4-15).

Regarding claim 15, Huang discloses in a step of stopping the pulse width modulator electrically connected to the switching transistor, the chip enable pin [e.g., Fig. 3: input terminal/pin of 25] of the pulse width modulator is grounded and stops working (e.g., see Page 4, Lines 17-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached 'Notice of References Cited' are cited to further evidence the state of the art pertaining to driving circuits.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jeff Piziali/
Primary Examiner, Art Unit 2628
10 September 2021